UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 24, 2012 First Financial Northwest, Inc. (Exact name of registrant as specified in its charter) Washington 001-3365 26-0610707 State or other jurisdiction of Incorporation Commission File Number (I.R.S. Employer Identification No.) 201 Wells Avenue South, Renton, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (425) 255-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events In connection with the Annual Meeting of Shareholders of First Financial Northwest, Inc. (“Company”) that was held on May 24, 2012, the Company is providing a copy of the Final Report of the Inspector of Election prepared by the independent Inspector of Election, Carl T. Hagberg and Associates, which is attached hereto as Exhibit 99.1 and incorporated herein by reference. The Company announced the filing of the Final Report of the Inspector of Election in a press release, which is attached hereto as Exhibit 99.2 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The following exhibits are being furnished herewith and this list shall constitute the exhibit index: 99.1Final Report of the Inspector of Election, Carl T. Hagberg and Associates 99.2Press Release of First Financial Northwest, Inc. dated May 30, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST FINANCIAL NORTHWEST, INC. DATE: May 30, 2012 By:/s/Victor Karpiak Victor Karpiak President and Chief Executive Officer 3
